Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Frivik et al (‘009).
Per independent claim 1, Frivik et al discloses a containerized seismic source system.  The system includes a plurality of shipping containers (6) located on a back deck (3) of a marine vessel (4) and a seismic source handling system located within a first group of the plurality of shipping containers (see paragraph 0012), where the seismic source handling system is configured to deploy and retrieve a plurality of seismic source arrays from the back deck of the marine vessel to a body of water across each of the first group of the plurality of shipping containers (paragraph 0056).
Per claim 2, see paragraphs 0012 and 0036.
Per claims 6-8 and 10, see paragraphs 0038 and 0039.
Per claim 11, see paragraph 0043.
Per claims 12 and 13, see paragraph 0044.

Per independent claim 19, Frivik et al discloses a method of deploying a seismic source array from a marine vessel that method includes deploying a plurality of seismic source arrays off a back deck of a marine vessel from a plurality of shipping containers, and deploying each of the plurality of seismic source arrays through each of the plurality of shipping containers (see paragraphs 0007-0009, 0012 and 0022-0024).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Frivik et al (‘009) in view of the patent to Lababidy et al (‘461).
Per claims 3-5 and 20, Lababidy et al teaches (col. 3, lines 63-67 and col. 4, lines 4-12) a seismic source handling system and method where a detachable slipway coupled to a back portion of a marine vessel is used to deploy and/or retrieve seismic source arrays.  In view of Lababidy et al, it would have been obvious to one of ordinary skill in the art to modify the system and/or method of Frivik et al by using detachable slipways for deploying and/or retrieving the seismic source arrays.
.

6.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Frivik et al (‘009) in view of the PG-Publications to Thompson et al (‘338) or Henman et al (‘130).
 	Per claims 15-18, Thompson et al discloses a node storage, deployment and retrieval system and specifically teaches an embodiment in Figure 8 that uses stacked shipping containers.  Similarly, Henman et al teaches using portable containers for OBS node storage and deployment systems.
In view of Thompson et al or Henman et al, it would have been obvious to one of ordinary skill in the art to modify the system of Frivik e al to include stacked shipping containers that are separated into those that contain OBS storage systems and OBS deployment and recovery systems.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl